Citation Nr: 0427872	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-03 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the claimed residuals of 
a staphylococcus infection of the right lower extremity.  



REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk


INTRODUCTION

The veteran served on active duty from January 1951 to March 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the RO.  

The matter was remanded by the Board for a hearing in January 
2004.  

In the course of his appeal, the veteran was afforded a 
videoconference hearing before the undersigned Veteran's Law 
Judge in April 2004.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran currently is not shown to suffer from any 
residuals referable to a staphylococcus infection of the 
right lower extremity incurred in connection with VA medical 
care.  


CONCLUSION OF LAW

Compensation benefits for the residuals of a staphylococcus 
infection of the right lower extremity, pursuant to 
38 U.S.C.A. § 1151, are not warranted.  38 U.S.C.A. § 1151, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.358, 3.800 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103 (West 2002)).  

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of a 
January 2003 Statement of the Case, a May 2003 Supplemental 
Statement of the Case, and correspondence from the VA, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  

In particular the Board notes an RO evidence development 
letter dated in October 2002 in which the veteran was advised 
of his and VA's responsibilities under the VCAA.  

In this letter, the RO advised the veteran to identify all 
health care providers who treated him for his residuals of a 
staphylococcus infection of the right lower extremity and 
explained what the evidence must show in order to 
substantiate his claim.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been acquired and 
associated with the claims folder and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  

Concerning the claim herein decided, the veteran has not 
indicated, nor does the claims file otherwise indicate, that 
there are additional sources of pertinent evidence that 
supports his claim.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  The Board concludes that VA has complied with the 
VCAA notification requirements. 

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtained 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his substantive appeal, his Video 
Conference hearing, and the statements he has filed.  

The veteran has not provided information concerning 
additional evidence such as the names of treatment providers, 
dates of treatment, or custodians of records, either private, 
Federal agency, or service related-which has not been 
obtained.  

Under 38 C.F.R. § 3.159(c)(4) (2003), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.356(a) (2003).  The veteran's records contain a 
current VA medical examination as well as multiple VA 
treatment reports, which were reviewed during the pendancy of 
his claim.  

No further examinations are necessary to make a decision on 
his claim as the medical opinions and treatment records 
already provided were adequate to decide the issue herein 
under consideration.  

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  38 U.S.C.A. § 5107(a) (West 2002); Pub. L. No. 
106-475, §3(a), 114 Stat/ 2096, 2096-98 (2000) (now codified 
as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  

The Board therefore finds that no useful purpose would be 
served in undertaking more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  

Similarly, as the veteran has indicated no other obtainable 
evidence, development by the Board would serve no useful 
purpose.  For the same reasons, the Board concludes that any 
defect in meeting the technical requirements of the VCAA is 
nonprejudicial and harmless.  


Compensation pursuant to 38 U.S.C.A. § 1151 for the 
residuals of a staphylococcus infection of the right lower 
extremity

The veteran is seeking entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for the residuals of a 
staphylococcus infection of the right lower extremity.  He 
essentially contends that he developed this disability as the 
result of his getting his toenails clipped by a VA medical 
doctor, which was performed at a VA medical facility in 
Togus, Maine.  He reports that he now experiences severe 
chronic pain in his right lower extremity as the result of 
residuals of a staphylococcus infection arising from the 
toenail clipping.  

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a).  

Implementing regulations provided that, in determining 
whether additional disability exists, the veteran's physical 
condition, including the condition that the treatment was 
intended to alleviate, immediately prior to the VA treatment 
on which the claim is based will be compared with the 
physical condition subsequent thereto.  Compensation is not 
payable if the additional disability or death results from 
the continuation or natural progress of the disease or injury 
for which the veteran was treated.  38 C.F.R. §§ 3.358 
(b)(1), (2).  

The regulations also provide that the additional disability 
or death must actually result from VA treatment and not be 
merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the fact that 
additional disability or death occurred would not, in and of 
itself, warrant compensation.  38 C.F.R. §§ 3.358(c)(1), (2).  

The regulations further provide that compensation is not 
payable for the necessary consequences of VA treatment 
properly administered with the express or implied consent of 
the veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the treatment 
provided.  Consequences otherwise certain or intended to 
result from treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would, in 
fact, be administered.  38 C.F.R. § 3.358(c)(3).  

Earlier interpretations of the statute and regulations 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an intervening, 
unforeseen event, to establish entitlement to section 1151 
benefits.  See 38 C.F.R. § 3.358(c)(3) (1994).  

Those interpretations and the cited regulatory provisions 
were invalidated by the Court of Appeals for Veterans Claims 
in the case of Gardner v. Derwinski, 1 Vet. App. 584 (191), 
aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd Brown v. Gardner, 513 U.S. 115 (1994).  
Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the case law.  

The amendment was made effective on November 25, 1991, the 
date the initial Gardner decision was issued.  60 Fed. Reg. 
14,222 (Mar. 16, 1995).  The interim rule was later adopted 
as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified 
at 38 C.F.R. § 3.358(c)).  

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, §422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).  

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  On December 
12, 2002, a proposed rule was published, at 67 Fed. Reg. 
76,322-26, in order to effectuate section 422(a).  The 
proposed amended regulation was finalized on August 3, 2004 
with an effective date of September 2, 2004.  

In this case, the veteran's claim for benefits under 
38 U.S.C.A. § 1151 was filed after the effective date of the 
amendment thereto.  Therefore, the 1997 statutory amendment 
does apply.  

Thus, for purposes of this section, a disability or death is 
a qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary and the 
proximate cause of the disability or death was due to (A) 
carelessness, negligence, law of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  

A July 2002 VA treatment record indicates that the veteran 
had complained of having foot pain related to his toenails, 
and was subsequently treated, without incident, with 
debridement of his toenails by a VA medical examiner during 
the course of his examination.  

The August 2002 VA treatment records indicate that the 
veteran was hospitalized and treated for an acute urinary 
tract infection, septicemia, cellulitis of the right great 
toe, edema of the right foot and a mild injury to his right 
ankle.  These records revealed that the veteran's condition 
steadily improved and that the pain and swelling in his foot 
steadily decreased throughout the course of his treatment.  

A September 2002 VA treatment record indicates that the 
veteran complained of aching in his right ankle and knee and 
that this condition was the same kind that he had developed 
prior to the staphylococcus infection.  The veteran was 
diagnosed as having right ankle and knee pain probably 
resulting from degenerative joint disease, and mild edema due 
to sodium intake.  

The Board specifically notes a November 2002 VA medical 
examination in which the veteran was diagnosed as having 
recovered from staphylococcus septicemia secondary to 
cellulitis secondary to an infected right great toe.  

The examiner stated that, given the time interval occurring 
between the veteran's July 2002 debridement and the onset of 
his infection, he believe that it was unlikely that the 
toenail debridement was connected to the veteran's 
development of sepsis and cellulitis.  

Additionally, the examiner noted that, on two visits made 
during the time interval between the debridement and the 
onset of his infection, the veteran failed to complain of any 
pain in his right foot.  

Lastly, the VA examiner noted that there were no apparent 
residuals from that infection and that the condition appeared 
to have healed appropriately.  

The veteran has not submitted any medical opinion in support 
of his claims that he has sustained additional disability 
directly resulting from the toenail debridement performed by 
VA.  

Indeed, the only evidence addressing the potential of a 
relationship is a letter received in February 2003 from a 
nurse practitioner who treated the veteran after his 
discharge from the VA hospital.  She indicated that she first 
examined the veteran's wound while he was receiving home care 
and that it appeared to still be edematous and erythematous.  
She also noted that the veteran complained of a continuous 
throbbing pain in his toe.  However, she failed to offer a 
diagnosis of the veteran's condition and merely restated the 
symptoms of which he complained.  

The Board is cognizant of the veteran's testimony in his 
April 2004 Board videoconference hearing, as well as the 
December 2002 signed statement from his neighbor, stating 
their belief that the VA debridement resulted in his current 
right lower extremity condition.  As lay persons, however, 
they are not qualified to proffer medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The veteran has submitted no competent evidence to establish 
a nexus between the VA debridement on the one hand and any 
current right lower extremity condition on the other hand.  

In the absence of any medical evidence showing that the 
treatment received at the VA facility resulted in additional 
disability, the Board must conclude that the preponderance of 
the evidence is against the claim for compensation benefits 
pursuant to 38 U.S.C.A. § 1151.  

Because the competent evidence establishes that there is no 
causal connection between any current right lower extremity 
condition and any event in service, and given the fact that 
the staphylococcus infection was found to be completely 
healed without any residual disability, the Board finds that 
it is not necessary to discuss the issue of whether the 
veteran's toenail debridement involved carelessness, 
negligence or other instance of fault on the part of VA, or 
whether the claimed disability was an event not reasonably 
foreseeable.  



ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of a staphylococcus 
infection of the right lower extremity are denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



